Citation Nr: 0006900	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-41 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-neck injury headaches.

2.  Entitlement to an initial rating in excess of 40 percent 
for chronic cervical strain with symptoms of right radicular 
pain.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar disc disease.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
July 1980 to June 1984; he had subsequent naval reserve 
service from January 1992 to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Muskogee Regional Office (RO).  By February 1995 
rating decision, the RO, inter alia, granted service 
connection for chronic cervical strain with headaches and 
assigned it an initial 10 percent rating, effective December 
14, 1994, the day following the veteran's separation from 
service.  Service connection for right arm and right leg 
disabilities was denied.  The veteran appealed the RO's 
determination, including the initial 10 percent rating 
assigned for his cervical strain with headaches.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Thereafter, by July 1995 rating decision, the RO increased 
the rating for the veteran's cervical strain to 20 percent 
and assigned a separate 10 percent rating for the veteran's 
headaches.  Both increased ratings were effective from 
December 14, 1994.  By October 1995 rating decision, the RO 
increased the rating for the veteran's headaches to 30 
percent, effective December 14, 1994.  By November 1996 
rating decision, the RO increased the rating for the 
veteran's cervical spine disability to 40 percent, effective 
December 14, 1994.  Although increased ratings have been 
granted, the issues of entitlement to an initial rating in 
excess of 40 percent for chronic cervical strain and an 
initial rating in excess of 30 percent for post-neck injury 
headaches remain before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993) (holding that where a claimant filed a Notice of 
Disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal). 

By January 1996 rating decision, the RO denied service 
connection for lumbar disc disease.  The veteran appealed the 
RO's determination and in a February 1998 decision, the Board 
denied service connection for right arm and right leg 
disabilities and remanded the issues of service connection 
for lumbar disc disease and entitlement to increased ratings 
for cervical strain and headaches for additional development 
of the evidence.  

While the matter was in remand status, by November 1998 
rating decision, the RO granted service connection for lumbar 
disc disease and assigned it an initial 10 percent rating, 
effective December 14, 1994.  The Board finds that the grant 
of service connection for lumbar disc disease constitutes a 
full award of the benefit sought on appeal with respect to 
that issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  However, the veteran has since perfected an appeal 
with the RO's decision assigning an initial 10 percent rating 
for that disability.  Thus, the issue now before the Board is 
as set forth on the cover page of this decision; it is 
addressed in the Remand portion below.


FINDINGS OF FACT

1.  Since his separation from service, the veteran claims 
that his headache disability has been manifested by severe 
(described as 10 on a scale 1 to 10), completely prostrating 
headache attacks, accompanied by nausea, photophobia, and 
phonophobia; by his subjective reports, these attacks occur 
from two to three times weekly, last several hours in 
duration, and have resulted in his missing two to three days 
of work monthly.

2.  The veteran's cervical spine disability is manifested by 
limitation of motion, occasional muscle spasm, and subjective 
complaints of severe neck pain and intermittent radicular 
symptoms, productive of significant functional impairment; 
the record contains no objective findings of pronounced 
intervertebral disc syndrome, such as persistent symptoms 
compatible with sciatic neuropathy, or neurological findings 
appropriate to the site of the diseased disc.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating, but no 
higher, for post-neck injury headaches have been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.134a, 
Diagnostic Code 8100 (1999).

2.  The criteria for an initial rating in excess of 40 
percent for chronic cervical strain with symptoms of right 
radicular pain have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1),  4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in August 
1992, while on active duty status as a Naval reservist, he 
sustained a contusion to the neck in a weight lifting 
accident.  Thereafter, he complained of chronic neck pain, 
near daily headaches, and radiating discomfort to his right 
shoulder and arm with neck movement.  Neurological evaluation 
and EMG testing were negative for any radiculopathy, impaired 
nerve conduction, or nerve compression symptoms.  The veteran 
was determined to be unfit for further duty as a result of 
chronic cervical strain with old ligamentous contusion.  

By February 1995 rating decision, the RO granted service 
connection for chronic cervical strain with headaches, 
assigning it an initial 10 percent rating, effective December 
14, 1994, the day following the veteran's separation from 
service.  

The veteran appealed the RO's determination, stating that his 
disability was more severe than indicated by the 10 percent 
rating.  In his June 1995 Notice of Disagreement, he claimed 
that he had daily painful headaches following activities like 
driving a car and doing paperwork.  

The veteran was afforded a VA medical examination in July 
1995 at which he reported current symptoms of decreased range 
of motion in his neck with pain, especially on right lateral 
motion.  He reported that his pain was exacerbated by 
activities such as driving, mowing, and doing anything 
physical.  He also claimed that he had frequent crushing 
occipital headaches with occasional scintillating scatoma.  
On objective examination, the veteran had good range of 
motion of the neck, although he complained of pain on right 
lateral motion.  There was bilateral cervical tenderness and 
the neck was permanently fixed in flexion on the veteran's 
trunk.  Cranial nerves, sensory, strength, and reflexes were 
entirely intact.  The diagnoses included neck injury with 
residuals of cervical strain, cervical disc disease, and 
post-neck injury headache syndrome with papilledema.  

By July 1995 rating decision, the RO increased the rating for 
the veteran's cervical strain to 20 percent and assigned a 
separate 10 percent rating for the veteran's post-neck injury 
headaches.  Both increased ratings were effective from 
December 14, 1994.  

The veteran again disputed the RO's determination, claiming 
that still higher ratings were warranted, given the severity 
of his symptoms.  In an August 1995 statement, he argued that 
he was entitled to a 30 percent rating for his cervical spine 
disability.  He also claimed that he had daily, severe 
headaches and requested that he "be increased to a 
percentage that conforms with documented (medical records) 
long term chronic condition."

In light of his assertions, the veteran was afforded a VA 
neurological examination in September 1995 at which he 
reported daily headaches beginning around five o'clock in the 
afternoon.  He stated that he took four to six Extra-Strength 
Tylenol pills which dulled the headache so that he was able 
to continue to function and work as a policeman.  About two 
to three times weekly, however, he claimed that he 
experienced a headache so intense that he was unable to move 
his neck.  He stated that these intense headaches lasted 
several hours and he either had to lay down or rest due to 
pain.  He stated that his daily headaches were a 4 on a pain 
scale of 1 to 10, but that his severe headaches, occurring 
two to three time weekly, were a 10 in severity.  He denied 
nausea or vomiting with the headaches, as well as 
neurological symptoms.  Regarding his neck disability, he 
claimed to have pain on a daily basis, increased with lifting 
heavy objects.  He stated that on occasion his right arm 
would go numb.  On objective examination of the neck, there 
was normal cervical lordosis with full forward flexion to 30 
degrees and full backward extension to 30 degrees.  Lateral 
flexion was 30 degrees to the right and 40 degrees to the 
left.  Rotation was 55 degrees to the left and 45 degrees to 
the right.  There was no paraspinous muscle spasm in the 
cervical, thoracic or lumbar spines.  The remainder of the 
spine was normal in appearance and posture.  Neurological 
examination showed that cranial nerves 2 to 12 were intact 
and there was normal muscle strength and tone in the upper 
extremities.  Cervical spine X-rays revealed slight narrowing 
of the C3-4 disk space with bilateral spurring into the 
neural canals at C3-4.  The diagnoses included degenerative 
joint disease of the cervical spine with pain and limitation 
of motion.  The examiner indicated that there was no evidence 
of radiculopathy or myelopathy on examination and that the 
affected levels of the cervical spine as shown on X-ray did 
not correlate with the veteran's symptoms.  Also diagnosed 
were headaches, muscle contraction type.  

By October 1995 rating decision, the RO increased the rating 
for the veteran's headaches to 30 percent, effective December 
14, 1994.  The 20 percent rating for cervical strain was 
confirmed and continued.

In a November 1995 statement, the veteran again disputed the 
RO's determinations, arguing that the ratings for his neck 
and headache disabilities were insufficient.  Specifically, 
he argued that he was entitled to a 50 percent rating under 
Diagnostic Code 8100 based on the frequency and severity of 
his headaches.  In support of his claim, he submitted 
numerous VA and private outpatient treatment records, which 
he highlighted for emphasis.  

These records show that the veteran sought treatment on 
numerous occasions for a host of complaints, including neck 
pain and headaches.  For example, in July 1995, he described 
symptoms of paresthesias in the right arm and leg, which he 
attributed to an in-service weightlifting injury.  The 
examiner noted that the veteran had undergone extensive 
evaluation, including magnetic resonance imaging (MRI) and 
electromyography (EMG) testing, all of which had revealed 
negative findings.  Nonetheless, the veteran continued to 
report paresthesias and tingling in the arms, with no loss of 
strength.  On objective examination, the veteran had normal 
reflexes in his arms and there was no appreciable muscle 
atrophy or asymmetry.  The diagnosis was symptoms suggestive 
of a radiculopathy, but it does not sound like an operative 
lesion.  In August 1995, the veteran had similar complaints, 
as well as headaches.  Neurological examination again 
revealed normal findings, with no muscular weakness or 
sensory loss; deep tendon reflexes were normal.  The 
impression was pain in the neck and possible radicular 
symptoms.  In September 1995, the veteran reported headaches 
which he claimed occurred randomly and without warning.  He 
further claimed that he had had to leave work on several 
occasions because of his headaches; he was referred for 
biofeedback and subsequent VA outpatient treatment records 
show that he attended these sessions.  In November 1995, he 
again sought treatment for headaches, claiming that they were 
becoming worse.  He stated that his headaches occurred three 
to four times weekly and lasted several hours.  The 
assessments included post-traumatic headaches, secondary to 
cervical strain.  At a November 1995 neurology consultation, 
the veteran reported headaches three times weekly accompanied 
by bright spots before the eyes.  He stated that there was 
accompanying photophobia and phonophobia.  The impression was 
post-traumatic vascular headaches, consistent with migraine 
with aura.  

In his October 1995 substantive appeal, the veteran again 
reiterated his contentions that he was entitled to a 50 
percent rating for headaches.  In addition, he claimed that 
he was entitled to a 40 percent rating for intervertebral 
disc syndrome based on his symptoms of constant neck pain and 
limitation of motion which interfered with his ability to do 
his job.  

In May 1996, the veteran presented extensive testimony at a 
hearing at the RO.  He argued that he was entitled to a 50 
percent rating for headaches and a 60 percent rating for 
cervical strain.  In support of these contentions, he stated 
that he had daily headaches, with severe headaches occurring 
two to three times weekly, for which he was currently taking 
various pain medications, including Midrin.  He claimed that 
he had to lie down during these headache episodes, and also 
experienced accompanying nausea, dizzy spells, and spots 
before his eyes.  He stated that his headaches forced him to 
miss work approximately two to three times monthly.  
Regarding his cervical spine disability, the veteran stated 
that he had been issued a TENS unit for his severe pain.  He 
also indicated that he was taking pain medication for his 
neck disability and that recent X-rays had shown arthritis 
"real bad" in his neck.  He also stated that he had 
occasional numbness in the right arm, although he denied loss 
of strength.

In September 1996, the veteran again underwent VA medical 
examination.  He reported chronic and progressive neck pain, 
as well as intermittent pain radiating down into the 
bilateral upper extremities.  The veteran also indicated that 
he had "a lot of muscle spasms" and marked limitation of 
motion in the neck.  He stated that he had been treated with 
analgesics and muscle relaxants, with only partial relief of 
his symptoms.  The examiner noted that the veteran did not 
complain of any persistent neurological loss in the upper 
extremities.  On objective examination, the veteran had 
normal cervical curvature, but for a soft tissue protuberance 
in the lower cervical area.  He complained of no tenderness 
in the cervical spine, but he reported tenderness over the 
right cervical perivertebral muscles.  The examiner indicated 
that no spasms were palpable.  The veteran could fully 
forward flex the cervical spine without any pain; however, he 
lacked 10 degrees of hyperextension, even to the neutral 
position because of pain.  He had full lateral 
flexion/rotation to the left, but had only about 10 degrees 
to the right because of pain in the cervical paravertebral 
muscles.  Neurological examination showed no muscle loss in 
the upper extremities.  Sensory and motor functions were 
intact.  The impression was old neck injury with symptomatic 
limitation of motion, chronic myalgia and symptoms of 
intermittent right radicular pain without neurological 
deficit.  X-ray changes of degenerative disc disease and 
degenerative spurring were noted.

By November 1996 rating decision, the RO increased the rating 
for the veteran's cervical spine disability to 40 percent, 
effective December 14, 1994.  

Subsequent VA outpatient treatment records show continued 
complaints of physical disability, including subjective 
complaints of headaches, neck pain, and spasms.  

On VA neurological examination in April 1998, the veteran 
stated that he had had cervical spine symptoms since his in-
service injury.  Specifically, he claimed to have constant 
pain in the neck with superimposed episodes of sharp pain 
with associated muscle spasm.  He also stated that he had 
episodes of numbness in the right arm which was usually 
relieved by actively shaking and flexing his right upper 
extremity.  He stated that his treatment included physical 
therapy, medication, a TENS unit, and cervical traction.  He 
denied surgery.  The veteran indicated that he was currently 
employed as a policeman and was also attending college to 
obtain a teaching degree.  He stated that he had difficulty 
with various activities, such as backing a vehicle up, due to 
pain and stiffness in the neck.  On objective examination, 
the veteran's biceps and triceps were 2+, brisk, and equal.  
Periosteal radial reflexes were 1+, brisk, and equal.  He had 
good radial pulses and slight weakness of grasp, but there 
was no intrinsic weakness or atrophy noted.  The right 
forearm measured 13 inches and the left measured 12.5.  The 
veteran had no paresthesias over C5, C6, C8, and T1.  The 
examiner concluded that the veteran had post-traumatic 
degenerative joint disease of the cervical spine with 
symptomatic limitation of motion.  He indicated that there 
was no evidence of any cord or nerve root involvement.  
Regarding limitation of activity, the examiner indicated that 
the veteran should avoid any type of overhead work or 
repetitive rotation of the head.  He stated that the veteran 
should be able to work in a position in which he would be 
free to change positions frequently.  He indicated that, 
according to the veteran's history, pain significantly 
limited his functional ability during the acute episodes.  He 
stated that he would rate the veteran's functional loss as 
moderately severe.

At a subsequent VA neurology consultation in April 1998, the 
veteran had multiple complaints related primarily to neck and 
back pain with some radiation.  The examiner noted that the 
veteran had had numerous radiographic studies in the past, 
with no evidence of nerve entrapment.  Symptomatically, the 
veteran claimed that his neck stiffness had increased 
dramatically over the past months.  However, the examiner 
noted that when EMG testing from last year was compared to 
recent results, his nerve conduction had improved and there 
were no significant findings.  It was also noted that the 
veteran had complained of migraine headaches and had been 
instructed to obtain sunglasses and participate in ongoing 
physical therapy for relief of muscle spasm, both of which 
had failed to do.  On neurologic examination, cranial nerves 
2 to 12 were intact and paraspinal muscle spasm were present 
which decreased range of neck motion.  There were no motor 
deficits except pain on effort limited motion.  There were no 
sensory changes except for complaints of pain.  The 
impressions included cervical and lumbar spondylosis and 
spondylolisthesis with extensive strain on back due to 
continued weight gain and lack of compliance with physical 
therapy and weight loss, increased subjective symptoms over 
the last year with no objective evidence of structural 
progression, and no clinical or radiographic evidence of 
significant nerve impingement.  It was noted that a 
computerized tomography (CT) scan of the brain showed 
borderline atrophic changes that were not associated with 
headache or head injury.  A cervical MRI showed a small left 
paracentral disc at C3 and 4 without evidence of nerve or 
spinal cord impingement.  

EMG studies performed in May 1998 were essentially normal, 
with no evidence of cervical radiculopathy on the right side.  

In a June 1998 memorandum, the VA neurologist indicated that 
she had diligently reviewed the veteran's medical records was 
unable to find any objective evidence of neurologic disease 
consistent with his subjective complaints.

In a June 1998 addendum, the VA neurologist indicated that 
the veteran was not competitive for employment as his 
headaches were frequent and interfered with sustained work 
activity.  She indicated that the veteran's reports of severe 
pain were subjective only.  Based on these subjective 
reports, she stated that the veteran had severe and 
prostrating headaches, occurring once weekly.

In an October 1999 letter, a fellow police officer indicated 
that she had worked with the veteran for "a couple of 
years" during which time he complained of severe headaches 
and back and leg pain.  She indicated that she was aware that 
the veteran was required to bring a doctor's note each time 
he was absent, due to frequent sick leave use.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.  According to VA's General Counsel, 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a disability is rated 
under Diagnostic Code 5293.  VA O.G.C. Prec. Op. No. 36-97 
(Dec. 12, 1997), 63 Fed. Reg. 31,262 (1998). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. at 125-26 (1999).

III.  Analysis

Initially, the Board finds that the veteran's claims are 
well-grounded within the meaning of 38 U.S.C.A. 5107.  
Therefore, VA has a duty to assist in the development of 
facts pertinent to the claims.  38 U.S.C.A. 5107(a).  
Consistent with such duty, the Board remanded this matter in 
February 1998 for additional development of the evidence.  A 
review of the record indicates that the development requested 
by the Board in its remand has been completed.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board notes that the 
veteran's representatives concur in this respect.  Moreover, 
as neither the veteran nor his representative has identified 
any outstanding, relevant evidence which may support his 
claims, the Board is satisfied that all relevant facts have 
been adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
the veteran as mandated by 38 U.S.C.A. § 5107(a).

Headaches

The veteran's headaches are currently evaluated pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under those 
provisions, migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrants a 30 percent rating.  A 
50 percent rating is warranted for migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  This is the 
maximum rating available for migraine headaches pursuant to 
Diagnostic Code 8100.

On careful review of the record, the Board finds that the 
overall nature and resulting impairment from the veteran's 
headaches more nearly approximates the criteria for a 50 
percent rating set forth in Diagnostic Code 8100.  As noted, 
the applicable rating criteria link the disability rating for 
migraine headaches to two elements:  severity and frequency.  
It is not sufficient to demonstrate the existence of a 
particular frequency of headaches; the headaches must be of a 
specific prostrating character.

In this case, by the veteran's own reports, he experiences 
very severe and prostrating migraine attacks, which he claims 
are a 10 on a pain scale of 1 to 10.  He also claims that 
they last for many hours, that he must lie down during these 
attacks, and that his headaches are accompanied by symptoms 
such as nausea, and seeing spots.  

With respect to the frequency of these reportedly severe, 
prostrating headache attacks, the veteran claims that they 
occur two to three times per week.  However, the Board notes 
that the veteran himself has reported only two to three 
missed days of work per month, which is far less than one 
would expect of an individual suffering from two to three 
severe, prostrating migraine attacks (each lasting several 
hours) per week.  In that regard, the Board notes that the 
objective evidence of record, namely, the veteran's 
employment records, show that he used 21 days of sick leave 
during the 1996 calendar year, less than two days per month.  

Nonetheless, while the veteran's subjective reports of the 
frequency of his headache attacks appear somewhat exaggerated 
in comparison to the objective evidence of record, the Board 
finds that two to three severe, prostrating headache attacks 
per month more nearly approximates the criteria for a 50 
percent rating.  This conclusion is strengthened by the fact 
that the veteran's ability to perform his job duties has been 
questioned by his supervisors, in part due to his "physical 
disabilities," which presumably includes headaches.  

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds that an initial 50 
percent rating for post-neck injury headaches is warranted 
for the entire appeal period.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1999).  As noted, this represents the maximum 
available schedular evaluation.  

As such, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), but finds that the evidence of record does not 
reveal that the veteran's service-connected headaches cause 
him unusual or exceptional hardship such as to warrant 
application of those provisions.  Although he seeks 
intermittent medical treatment for his headaches, he is not 
shown to have ever required hospitalization, much less 
frequent periods of hospitalization, for his headaches.  
Moreover, the record indicates that he has been employed full 
time since his separation from service, despite his claims of 
missing time from work due to his many disabilities, 
including headaches.  The Board is mindful of his contentions 
that his headache attacks occur often, are incapacitating, 
and interfere with his job.  At the same time, the Board 
stresses that the current 50 percent disability rating under 
Diagnostic Code 8100 already provides for severe economic 
inadaptability due to the severity and frequency of his 
migraine headaches.  In cases such as this, where there is no 
evidence of an exceptional or unusual situation, application 
of the provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the 
regular rating criteria is deemed inappropriate.

Cervical spine

The veteran's cervical spine disability is currently rated 
under Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  Under those provisions, intervertebral disc 
syndrome with severe symptoms, recurring attacks, and 
intermittent relief is assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

In this case, the Board finds that there is no persuasive 
evidence that the veteran currently has, or has had at any 
time since his separation from service, pronounced cervical 
intervertebral disc syndrome.  Despite the veteran's 
subjective reports of muscle spasm, intermittent radicular 
pain, and numbness in the upper extremities, there is no 
persuasive evidence that he has pronounced cervical 
intervertebral disc syndrome which is, or has been at any 
time since his separation from service, manifested by 
persistent symptoms compatible with sciatic neuropathy.  

In that regard, the Board notes that on the July 1995 VA 
examination, no muscle spasm was noted and cranial nerves, 
sensory, strength, and reflexes were entirely intact.  The 
September 1995 VA neurological examiner indicated that there 
was no paraspinous muscle spasm in the cervical spine, that 
cranial nerves 2 to 12 were intact, and that there was normal 
muscle strength and tone in the upper extremities.  On 
September 1996 VA medical examination, the examiner indicated 
that no spasms were palpable and that neurological 
examination showed no muscle loss in the upper extremities, 
with intact sensory and motor functions.  The impression was 
old neck injury with symptomatic limitation of motion, 
chronic myalgia and symptoms of intermittent right radicular 
pain without neurological deficit.  On most recent VA 
neurological examination, in April 1998, while muscle spasm 
was noted, the examiners indicated that they could identify 
no evidence of any cord or nerve root involvement, or any 
other objective evidence of neurologic disease consistent 
with the veteran's subjective complaints.  

The Board also notes that the other clinical evidence of 
record is consistent with the findings of the VA examiners 
set forth above.  For example, VA outpatient treatment 
records show that in July 1995, the veteran claimed to have 
symptoms of paresthesias in the right arm; the examiner, 
however, noted that extensive evaluation, including MRI and 
EMG testing had been negative for any abnormality.  Moreover, 
objective examination showed normal reflexes in the arms with 
no appreciable muscle atrophy or asymmetry.  The diagnosis 
was symptoms suggestive of a radiculopathy, but it does not 
sound like an operative lesion.  

Based on the foregoing, the Board finds that the criteria for 
a 60 percent disability rating under Diagnostic Code 5293 
have not been met at any time since the veteran's separation 
from service.  

As noted, however, VA's General Counsel has held that when a 
veteran has received less than the maximum under Diagnostic 
Code 5293 based upon symptomatology which includes limitation 
of motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45 even though the 
rating corresponds to a maximum rating assignable under 
another Diagnostic Code pertaining to limitation of motion.  
VA O.G.C. Prec. Op. No. 36-97.

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 40 percent evaluation currently assigned is based on the 
veteran's complaints of severe symptoms, such as pain and 
limited motion.  The Board finds that the veteran has 
evidenced no additional manifestations not already 
contemplated, such as atrophy, weakness, incoordination, 
swelling or deformity.  In fact, as set out in the factual 
background, the veteran's functional loss due to his cervical 
spine disability has been described as no more than 
significant to moderately severe.  Based on the foregoing, 
the Board finds that a higher rating based on 38 C.F.R. §§ 
4.40, 4.45, 4.59 is not warranted.

In addition, despite the veteran's contentions, he his not 
entitled to separate ratings for cervical spine arthritis and 
chronic cervical strain with right radicular symptoms, as the 
symptomatology is overlapping, if not identical.  Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994); see also VA O.G.C. 
Prec. Op. No. 36-97 (Dec. 12, 1997) (providing that a veteran 
could not be rated under Diagnostic Code 5293 for 
intervertebral disc syndrome based upon limitation of motion, 
and also be rated under, for example, Diagnostic Code 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses).

The Board notes that there are other Diagnostic Codes which 
pertain to impairment of the cervical spine; the veteran is 
entitled to be rated under the Diagnostic Code which allows 
the highest possible evaluation consistent with the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

As such, the Board has carefully considered these alternative 
provisions, but finds that they avail the veteran of no 
additional benefit.  For example, Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
4.71a.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
The criteria for evaluating limitation of motion of the 
cervical spine are contained in Diagnostic Code 5290.  Under 
that Diagnostic Code, a maximum 30 percent rating is 
warranted for severe limitation of motion of the cervical 
spine.  Thus, no higher rating is available to the veteran 
under these provisions.

The Board has also considered rating the veteran's cervical 
spine condition by analogy under 38 C.F.R. § 4.124a Code 
8510.  Such code pertains to paralysis of the upper radicular 
nerve groups (fifth and sixth cervicals); a 40 percent rating 
is assigned when there is moderate incomplete paralysis of 
the major upper extremity, and a 50 percent rating is 
assigned when there is severe incomplete paralysis of the 
major upper extremity.  However, as none of the medical 
evidence of record shows any paralysis of any upper extremity 
due to cervical disc disease, a higher rating is clearly not 
warranted under this provision.

Likewise, the Board notes that there is no objective medical 
evidence to establish that the veteran has sustained a 
cervical fracture, has unfavorable ankylosis of the cervical 
spine, or any other condition to establish that any other 
diagnostic code used to evaluate cervical spine disability is 
applicable.  See 38 C.F.R. 4.71a, Diagnostic Codes 5285-5287.  

In short, the Board finds that the veteran is appropriately 
compensated for his service-connected cervical spine 
disability by the currently-assigned 40 percent rating.  The 
Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b) (1) 
(1999).

Since the preponderance of the evidence is against the claim 
for an initial rating in excess of 40 percent for the 
veteran's cervical spine disability, the benefit-of-the-doubt 
doctrine is not applicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A 50 percent initial rating for post-neck injury headaches is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

An initial rating in excess of 40 percent for chronic 
cervical strain with symptoms of right radicular pain is 
denied.


REMAND

On his October 1999, VA Form 9 (Appeal to Board) on the issue 
of entitlement to an initial rating in excess of 10 percent 
for lumbar disc disease, the veteran checked the box 
indicating that he wished to attend a hearing before a Member 
of the Board at a local VA office.  The veteran has not yet 
been afforded his requested hearing.

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (1999).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (1999) as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  Thus, remedial action is necessary with 
respect to this matter.

Therefore, in order to ensure full compliance with due 
process requirements, the case is remanded for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a traveling 
Member of the Board at the Oakland RO.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 
1999).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (1999).  The RO should also inform 
the veteran of the procedures for 
withdrawal of Board hearing requests, as 
outlined in 38 C.F.R. § 20.703(e) (1999). 

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

